Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of the Schedule 13D (including any amendments thereto) with respect to the shares of Common Stock, no par value, of Noble Roman’s, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:July 15, 2016 RED ALDER MASTER FUND L.P. By: Radix Partners LLC, its general partner By: /s/ Schuster Tanger Name: Schuster Tanger Title: Managing Member RADIX PARTNERS LLC By: /s/ Schuster Tanger Name: Schuster Tanger Title: Managing Member /s/ Schuster Tanger Schuster Tanger /s/ Joshua Packwood Joshua Packwood
